Appeal by defendant from a judgment of the County Court, Nassau County, rendered June 4, 1965, convicting him of attempted burglary in the third degree and petit larceny, upon a plea of guilty, imposing sentence on the burglary count and suspending sentence on the petit larceny count. Defendant’s appeal has brought up for review an intermediate order of said court, entered April 9, 1965 after a hearing, which denied his motion to suppress certain evidence, allegedly obtained as a result of unlawful search and seizure (see Code Crim. Pro., § 813-e). Judgment and order affirmed (People v. Moschitta, 25 A D 2d 686; People v. Hoffman, 24 A D 2d 497).
Beldoek, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.